Citation Nr: 0212332	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  00-07 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for a right knee disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran had active service from June 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  Prior to the time the veteran underwent a right total 
knee replacement on June 7, 2000, his right knee disability 
was manifested by narrowing of the medial joint, valgus 
deformity and swelling as well as crepitus; flexion was 0 to 
85 degrees, with painful motion, and there was severe 
instability; X-rays showed advanced osteoarthritis of the 
right knee.  

2.  Following the right total knee replacement on June 7, 
2000, there was continued painful motion with range of motion 
of 160 degrees flexion and 0 degrees extension.  There was no 
valgus or varus laxity.  X-rays showed a total knee 
replacement.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for right knee disability, prior to June 7, 2000, are met in 
that an additional 10 percent is warranted for painful motion 
due to arthritis. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 
4.59, 4.71, Plate II, 4.71a, Diagnostic Codes 5257, 5003 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

2.  Exclusive of the period during which the veteran was 
rated temporarily totally disabled following the total knee 
replacement, from June 7, 2000, through July 2001, the 
criteria for an evaluation in excess of 30 percent for the 
veteran's right knee impairment, characterized since the 
surgery as total right knee replacement with prior medial 
meniscus excision with arthritis and instability, are not 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.30, 4.40-4.45, 4.59, 
4.71, Plate II, 4.71a, Diagnostic Codes 5055, 5256, 5257 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.159).  The Board finds that the duties and 
obligations under the VCAA have in fact been met with regard 
to the instant claim.  Specifically, the veteran was informed 
by the RO as to the requirements to substantiate his claims 
in the Statement of the Case issued in January 2000, as well 
as in the Supplemental Statements of the Case in November 
2000, October 2001 and April 2002.  Specifically, the veteran 
was informed as to the VCAA in the April 2002 SSOC and told 
to identify any additional evidence so that the VA could 
assist him in obtaining it.  In addition, the veteran was 
afforded two examinations for evaluation of his knee 
disability.  No further assistance in this regard appears to 
be warranted.  

The Board also finds that there is no need for a medical 
examination or opinion in order to decide the claims.  The 
Board finds there is no reasonable possibility that further 
assistance to the claimant could substantiate the claims, 
given the facts that the right knee has been examined 
thoroughly.  Consequently, the Board finds that development 
of this matter for a medical opinion is not necessary.  38 
U.S.C.A. § 5103A(d)(1)) (West 1991 & Supp. 2001).

Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.  Thus, the obligation that the RO provide 
the claimant with any notice about how the responsibilities 
are divided between VA and the claimant in obtaining evidence 
is now moot.  

II.  Procedural and Factual Background

The record shows that the veteran injured his right knee 
while on active duty.  As a result, a 1955 rating decision 
granted service connection for a right knee disability and 
assigned a 20 percent rating.  That condition has been 
continuously rated as 30 percent disabling since June 1992.  
In December 1998, the veteran filed the instant claim for a 
higher disability rating, indicating that his right knee had 
gotten worse. 

A letter dated in November 1998 from J. Marcus Heim, D.O., 
indicated that he had been treating the veteran for 
degenerative joint disease of the right knee and that 
injections had failed to alleviate the veteran's right knee 
pain.  X-rays revealed significant narrowing of the medial 
joint line.  Dr. Heim reported that the veteran would 
eventually need right knee replacement and that the veteran 
could hold off until the symptoms became too hard to deal 
with.  Records from Lakeside Orthopedic show that the veteran 
underwent an injection in November 1998 and he complained of 
pain the following month.  

Outpatient treatment records from VA include a clinic note 
and a physical therapy consultation note dated in November 
1998.  The clinic note indicated that the veteran reported 
that he did fair with the right knee with medication.  The 
veteran was evaluated for right knee pain as well as for an 
unrelated injury in physical therapy.  He reported that his 
right knee pain had been constant since 1953 and that there 
had been no cartilage in the knee since surgery in 1954.  He 
reported that he had applied for additional VA benefits and 
that he had come to the hospital for that reason.  

A discharge note from the VA medical center in West Palm 
Beach dated in January 2000 shows that the veteran was sent 
home with instructions on no weight bearing, and to use 
antibiotics and ibuprofen.  

Records from the veteran's treating doctor, E. F. Schlafly, 
M.D., date from December 1999.  These show conservative 
treatment for advanced osteoarthritis of the right leg and 
also show an exacerbation of this disability while the 
veteran was in Florida at which time the veteran went to the 
local VA.  It was noted that he was treated with 
antiinflammatory medication for bursitis.  Then, the veteran 
reportedly traveled to Texas and the knee continued to be 
swollen.  At that time, he was put on Indocin and was, as of 
February 2000, doing much better.  At that time, there was 
trace effusion and tissue swelling.  X-rays showed advanced 
degenerative arthritis especially in the medial compartment.  
Dr. Schlafly opined that the veteran's symptoms related 
primarily to the arthritis but that the swelling seemed a bit 
more dramatic than expected; however since the veteran was 
currently doing well he was not suspicious of deep venous 
thrombosis or infection at that time.  He indicated the 
veteran had pain again in March 2000.  At that time, there 
was no redness or sign of infection.  There was reasonably 
good range of motion, but a very dramatic varus deformity.  
The symptoms were in the anterolateral joint line region.  

The veteran was afforded a VA examination in May 2000.  His 
history of conservative treatment was reviewed, including his 
injections and relief with non-steriodal medication.  It was 
reported that knee replacement was scheduled for June 2000.  
Pain, stiffness, weakness, swelling and giving way were 
reported to occur at least twice a week.  Precipitating 
factors for pain included walking, prolonged standing, and 
there were relieved by rest and nonsteroidals.  He used a 
cane to walk.  The veteran was noted not to work and the 
injury was considered a functional limitation.  He could not 
stand or walk for long due to the knee pain.  He also could 
not get out of the bathtub or kneel.  There was crepitus and 
flexion was 0 to 85 degrees with moderate pain.  There was 
mild to moderate lateral and anterior instability.  The 
diagnosis was status post excision of the medial meniscus and 
degenerative joint disease of the right knee, which would 
require total knee arthroplasty.  X-rays revealed bilateral 
osteoarthritis with narrowing of the joint space, bilateral 
chondrocalcinosis and calcification in the right medial 
collateral ligament.  

Records from St. Luke's Hospital and Dr. Schlafly reflect 
that the veteran underwent a total knee replacement in June 
2000.  He tolerated the procedure well and made a good 
recovery.  Dr. Schlafly wrote a note in July 2000 indicating 
that the veteran did well after the surgery but that the knee 
would never be normal, and that the veteran should refrain 
from kneeling or climbing on a regular basis.  Follow-up 
notes show that he was doing remarkably well in July 2000, 
and that in August 2000 he was considered to be progressing 
at least within the normal range.  In April 2001 he was 
having pain and not kneeling on the knee but tolerated 
'pretty much full activities in general.'  

The veteran underwent a VA examination again in September 
2001.  The examiner thoroughly reviewed the claims folder.  
It was noted that, since the surgery, the veteran continued 
to have pain in the right knee.  The veteran rated his pain a 
6 on a scale of 1 to 10, 10 being the most pain.  The pain 
reportedly radiated down the tibia.  The veteran reported 
weakness but denied stiffness, swelling, heat, redness, 
locking, fatigability, or lack of endurance.  He did, 
however, complain of instability in his right knee.  He 
reported that the knee buckled on him in July 2001 when he 
was getting off his bike, that he fell and cracked some ribs.  
He felt that if he sat too long, he would fall when he got 
up.  He could not kneel or squat on the right knee.  Four to 
five times per week he got severe flare-ups of pain with pain 
of 6 to 8 on a 1 to 10 scale.  Standing too long, squatting, 
kneeling or sitting increased discomfort.  He occasionally 
used a cane for walking long distances.  Current medications 
included Extra Strength Tylenol, Salsalate, and Capsaican.  
These helped some.  He had done physical therapy, either with 
a therapist or alone, every day since the surgery.  
Examination of the right knee revealed a well-healed 12 cm 
vertical scar over the right knee.  The right knee was 
slightly larger than the left.  There was no valgus or varus 
appearance.  The veteran walked slowly with a slight limp.  
He did not use a cane at the examination.  Range of motion 
was 160 degrees of flexion, extension 10 degrees.  There was 
no valgus or varus laxity, no warmth, tenderness, swelling or 
heat on the right knee.  X-rays reflected right knee 
replacement surgery.  The veteran was symptomatic and did 
have functional impairment.  

A January 2002 letter from Dr. Schlafly reflects that the 
veteran's artifical knee worked better than the arthritic 
knee, but that it still had symptoms such as crepitus.  The 
veteran had to avoid kneeling and squatting due to pain and 
stiffness.  After walking a few blocks there would be 
increased warmth and swelling of the knee.  Also, there was 
difficulty getting up off the floor.  He used a cane 
occasionally.  The symptoms related to the arthritis of the 
right knee.  

The veteran has indicated that he believes his right knee 
warrants more than a 30 percent rating.  He reported he has 
at least as much pain as ever, despite physical therapy.  He 
also noted he could not go down steps.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In April 1999, the RO evaluated the veteran's claim and found 
that the right knee condition warranted a 30 percent rating 
based on recurrent subluxation or instability which was 
severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).

In August 2000, the RO awarded a 100 percent temporary rating 
based on hospitalization and convalescence through July 2000, 
followed by a 100 percent rating schedularly through July 
2001, to be followed by a 30 percent rating effective August 
2001.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  
Diagnostic Code 5055 sets forth the criteria for evaluation 
of prosthetic replacement of a knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.  Following examination in 
September 2001, the RO issued another rating decision 
considering the post-surgical evidence.  The RO concluded 
that the disability was still 30 percent disabling.  

Under the aforementioned rating schedule, a total knee 
replacement is rated as no less than 30 percent disabling.  
Higher ratings are assigned dependent upon the degree of 
residuals demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 
5055.  A veteran needs to show substantially limited range of 
motion, or painful chronic residuals such as painful motion, 
weakness or symptoms equivalent to ankylosis in the affected 
extremity, to warrant an increased evaluation under this 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 
5256, 5261, 5262. 

There are additional laws and regulations that the VA must 
consider when evaluating a claim for an increased disability 
rating.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990). 

Under Diagnostic Code 5055, a minimum rating of 30 percent 
may be assigned for prosthetic replacement of a knee joint 
one year following the procedure.  A 60 percent evaluation 
may be assigned where there is evidence of chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5055.  With intermediate degrees of residual weakness, pain, 
or limitation of motion, between that required for the 30 
percent and 60 percent ratings, the residuals are to be rated 
by analogy to Diagnostic Codes 5256, 5261, or 5262.  
Diagnostic Code 5256 contemplates a 40 percent rating when 
there is ankylosis in flexion between 10 degrees and 20 
degrees, and a 50 percent evaluation when there is ankylosis 
between 20 degrees and 45 degrees.  As set forth in more 
detail below, Diagnostic Code 5261 allows for a 40 percent 
rating when there is extension limited to 30 degrees, and a 
50 percent evaluation when there is extension limited to 45 
degrees.  Diagnostic Code 5262 allows for a 40 percent rating 
when there is impairment of the tibia and fibula due to 
nonunion, with loose motion requiring brace.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5261, 5262.  

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence 
supports the assignment of an evaluation in excess of 30 
percent for the veteran's right knee disability prior to the 
total knee replacement, but not following the period 
thereafter.  In this regard, the Board notes that prior to 
the veteran's knee replacement surgery, the veteran's right 
knee disability was rated under the provisions of Diagnostic 
Code 5257 which contemplates impairment of the knee 
manifested by recurrent subluxation or lateral instability.  
In the January 2000 statement of the case, the RO indicated 
that the 30 percent disability evaluation had been assigned 
the veteran's right knee disability on the basis of the 
presence of severe instability.

In this regard, Diagnostic Code 5257 provides a 10 percent 
evaluation for slight recurrent subluxation or lateral 
instability, a 20 percent for moderate subluxation or lateral 
instability, and a 30 percent evaluation for severe 
subluxation or lateral instability.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5257.  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).  Degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).

Limitation of flexion of the leg to 45 degrees warrants a 10 
percent disability evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees. A 30 percent 
evaluation requires limitation to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2001).  Limitation of extension 
of the leg to 10 degrees warrants a 10 percent disability 
evaluation.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent 
evaluation requires that extension be limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).  The average 
normal range of motion of the knee is from 0 to 140 degrees. 
38 C.F.R. § 4.71, Plate II (2001).

The VA General Counsel issued a precedential opinion in July 
1997, which held that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  
Thereafter, citing Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991), the General Counsel found that that even if the 
claimant technically has full range of motion but the motion 
is inhibited by pain, a compensable rating for arthritis 
under DC 5003 and § 4.59 would be available.  See VAOPGCPREC 
9-98.

The Board finds that although the evidence dated prior to the 
veteran's June 2000 surgery does not necessarily show 
compensable limitation of flexion or extension, it does show 
severe instability of the right knee as well as right knee 
arthritis manifested by painful motion.  As such, prior to 
the veteran's June 2000 surgery, the veteran was clearly 
entitled to a 30 percent rating for severe instability of the 
right knee as well as an additional 10 percent rating for 
arthritis of the right knee manifested by painful motion.  
Thus, consistent with VAOPGCPREC 23-97, the Board finds that 
an additional 10 percent rating for degenerative arthritis is 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5003, for 
the period prior to June 7, 2000.  

Because the governing legal criteria do not permit the 
continuance of a separate rating for arthritis when the 
veteran is assigned a separate rating for residuals of a 
total knee replacement, the Board must next consider the 
appropriate rating for the veteran's right knee disability 
following his right knee replacement and the expiration of 
the period in which he was assigned a temporary total rating.  
In this regard, the Board finds that the residuals following 
the veteran's right knee replacement surgery warrant the 
currently assigned 30 percent rating.  Because the evidence 
does not show either the requirements for a 60 percent 
evaluation under Diagnostic Code 5055 or the required 
residuals for an intermediate rating between 30 percent and 
60 percent, the 30 percent evaluation assigned from August 
2001 is deemed appropriate.  Thus, an evaluation in excess of 
30 percent is not warranted at any time after August 2001.  

The examiner in the September 2001 VA examination 
specifically noted that the veteran was functionally limited 
by his right knee.  However, the Board observes that the 
veteran does not manifest severe painful motion or weakness 
in the right lower extremity which would support a 60 percent 
evaluation under Diagnostic Code 5055.  Diagnostic Code 5055 
provides for analogous ratings when there is intermediate 
degrees of residual weakness, pain or limitation of motion.  
It is uncontroverted in the medical record that neither the 
residual weakness, nor the range of motion support a higher 
rating.  Thus, Diagnostic Codes 5256, 5261, and 5262, do not 
support a higher rating.   

In this regard, the veteran's right knee does not demonstrate 
ankylosis in flexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5256.  Further, even with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45, the evidence does not show 
limitation of extension of the right knee to the degree 
required for a 40 or 50 percent rating under Diagnostic Code 
5261.  Moreover, as set forth above, the evidence since the 
veteran's surgery does not show symptoms analogous to 
nonunion of the tibia and fibula with loose motion requiring 
a brace under Diagnostic Code 5256.  While the Board does 
acknowledge the veteran's complaints of significant residuals 
following his surgery, it must be emphasized that the 
currently assigned rating does not equate to a "normal" 
knee and, in fact, does contemplate the objectively 
demonstrated residuals.  However, the Board finds that 
overall, the evidence does not support the contention that 
the veteran's residuals equate to severe painful motion or 
weakness which would afford a higher or even intermediate 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

While the evidence supports a 30 percent rating for severe 
instability of the right knee, plus an additional 10 percent 
for arthritis prior to the June 7, 2000, surgery, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for the right knee 
disability under any diagnostic code as of August 2001.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the newly 
assigned evaluations), necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  The veteran 
reported he was retired.  The Board finds that the current 
manifestations of the right knee disability are contemplated 
by the currently assigned schedular ratings.  Under these 
circumstances, the Board determines that the criteria for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

Subject to the laws and regulations regarding the award of 
monetary benefits, a separate 10 percent evaluation for the 
veteran's service-connected right knee arthritis is granted 
prior to June 7, 2000, to be added to the 30 percent 
disability evaluation assigned his service-connected right 
knee disability prior to that date. 

An evaluation in excess of 30 percent for post-operative 
right knee arthroplasty as of August 1, 2001, is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

